KELLUM, Judge,
concurring specially.
I write specially to note that this action appears to be Jerry Dale Bennett’s seventh Rule 32, Ala. R.Crim. P., petition challenging his 1995 guilty-plea conviction for capital murder. I believe that allowing Bennett to file multiple petitions for post-conviction relief in which his claims are either precluded or without merit wastes scarce judicial resources. Therefore, I would encourage the circuit court to consider adopting sanctions like those proposed in Peoples v. State, 581 So.2d 323 (Ala.Crim.App.1988), and Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986), to prevent future frivolous litigation on the part of Bennett and other similarly situated inmates. See Ex parte Thompson, 38 So.3d 119 (Ala.Crim.App.2009).